Exhibit 32.1 SECTION 1350 CERTIFICATIONS CERTIFICATION PURSUANT TO\ 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Exobox Technologies Corp. (the "Company") on Form 10-K for the period ended July 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Robert B. Dillon, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 13, 2009 /s/ Robert B. Dillon Robert B. Dillon, Chief Executive Officer
